Per Curiam.
The provisions of a lease entered into between the owner and tenant of a tenement house releasing the owner of all liability for any damage “ in whatsoever manner the same may be caused ” and depriving the tenant of the defense of constructive eviction by reason thereof, circumvent the duties imposed on the landlord by the Multiple Dwelling Law and will, therefore, not be enforced by the courts. In these circumstances the answering affidavits raise an issue of fact with respect to constructive eviction.
Judgment and order reversed, with ten dollars costs to appellant to abide the event, and motion denied.
All concur. Present — Lydon, Callahan and Shientag, JJ.